Order entered April 5, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00049-CV

                         IN RE MICHAEL LYNN SIMS, Relator

                          On Appeal from the 86th District Court
                                Kaufman County, Texas
                              Trial Court Cause No. 17022

                                         ORDER
       The Court has before it relator’s April 1, 2013 motion for rehearing. The Court DENIES

the motion.


                                                   /s/   JIM MOSELEY
                                                         JUSTICE